MEMORANDUM OPINION
No. 04-06-00487-CR
Billy John STONE,
Appellant
v.
The STATE of Texas,
Appellee
From the 216th Judicial District Court, Bandera County, Texas
Trial Court No. 3699-04
Honorable Stephen B. Ables, Judge Presiding





PER CURIAM


Sitting: Sarah B. Duncan, Justice
  Karen Angelini, Justice
  Sandee Bryan Marion, Justice


Delivered and Filed: September 13, 2006


DISMISSED FOR LACK OF JURISDICTION


 After the trial court imposed sentence on June 30, 2005, Billy John Stone did not move for a new trial. Therefore, his
notice of appeal was due August 1, 2005; or the notice and a motion for extension of time to file were due fifteen days later
on August 16, 2005. Tex. R. App. P. 26.2(a)(1), 26.3. Stone did not file his notice of appeal until July 20, 2006,
approximately one year later. Because the notice of appeal was not timely filed, we lack jurisdiction to entertain the appeal.
SeeOlivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 
(Tex. Crim. App. 1991) (explaining that writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal
Procedure governs out-of-time appeals from felony convictions). Accordingly, we dismiss this appeal for want of jurisdiction.


       PER CURIAM


Do not publish